





PRIVATE DOCUMENT WITH AN AGREEMENT OF PURCHASE AND SALE OF MINERAL RIGHTS AND
OTHER COVENANTS MADE BY AND BETWEEN










The UNDERSIGNED PARTIES, who are:




XXXX, Brazilian citizen, entrepreneur, enrolled in the CPF (Individual
Taxpayer’s Register) under the No. ............., resident and domiciled at
......, hereinafter simply called XXXX;




XXXX, Brazilian citizen, entrepreneur, enrolled in the CPF under the No.
............., resident and domiciled at ......, hereinafter simply called XXXX;




Representatives and proxies of the company XXXX, mining company XXXX,
headquartered at XXX,




all of them hereinafter jointly referred simply as BUYERS and, on the other
side,




ANDRÉ LUIZ DE DEUS MACIEL, Brazilian citizen, married, mining technician,
bearing the ID card RG (General Register) No. 1.526.202 SSP/GO, enrolled in the
CPF under the No. 486.437.501-15, resident and domiciled at T.46 Street, Block
R. 22, Lot 3, House 2 # 310, West Sector, Goiânia - GO, Zip Code 74125-200,
hereinafter simply called ANDRÉ, hereinafter referred as the SELLER TITLEHOLDER.




And, moreover, as the SELLER TITLEHOLDER’s intervening parties:




ROGÉRIO DE LUCENA ALVES, Brazilian citizen, divorced, geologist, bearing the ID
card RG No. 1.076.279 SSP/DF, enrolled in the CPF under the No. 505.947.531-04,
resident and domiciled at SQS 206, Block F, Apartment 408, Brasília - DF, Zip
Code 70252-060, and




RODRIGO SOARES VENANCIO, Brazilian citizen, bachelor, geographer, bearing the ID
card RG No. 2.747.411 SSP/DF, enrolled in the CPF under the No. 882.950.951-53,
resident and domiciled at AOS 1, Block E, Apartment 406, Brasília - DF, Zip Code
70660-015.




All the three persons identified hereinbefore, when jointly, hereinafter will be
simply called SELLERS.




This AGREEMENT establishes the terms that guide the agreement made by and
between the Parties, as is better declared further on.








1







--------------------------------------------------------------------------------







Whereas Clause:




A) The SELLER TITLEHOLDER is the exclusive holder of the Exploration rights,
granted by the Departamento Nacional de Produção Mineral (Brazilian Exploration
and Mining Agency) – DNPM and, all of them, are situated in the town of
Niquelândia, state of Goiás, identified below by their legal process numbers and
the respective Exploration Permits registered at the aforementioned DNPM:




DNPM No.

Area (ha)

Exploration Permit No.

Publishing Date on the DOU

860.325/2010

1,648.63

4809

June 01, 2010

860.326/2010

1,947.96

4810

June 01, 2010

860.327/2010

1,870.03

4811

June 01, 2010

860.328/2010

1,948.75

4812

June 01, 2010

860.329/2010

1,897.55

4813

June 01, 2010

860.330/2010

1,908.94

4814

June 01, 2010

860.331/2010

1,824.27

4815

June 01, 2010

860.332/2010

1,619.22

4816

June 01, 2010

860.333/2010

1,822.96

4817

June 01, 2010

861.118/2010

1,295.46

13242

Oct. 26, 2010




B) The BUYERS are interested in acquiring the titles over the aforementioned
mineral rights for carrying out, on the tracts of land and areas covered by
them, exploration work seeking the economical exploitation of aluminum ore or
bauxite;




C) The SELLER TITLEHOLDER recognizes the right the INTERVENING PARTIES have to
share in the income, in the earnings or in the remunerations, of any kind, that
may be gained by the SELLER TITLEHOLDER, by means of assignment, sale or
transfer of the above identified rights for exploration, as well as by any way
of economical exploitation of the mineral potential contained therein or
identified through exploration work, in accordance with the values and criteria
established in the following Clause (PAYMENT).




NOW, THEREFORE, it is hereby agreed by the undersigned Parties to enter into
this AGREEMENT, which shall be governed by the terms and conditions as follows:




FIRST CLAUSE  -  TERMS AND DEFINITIONS




1.1 – This AGREEMENT has as premise the will of the Parties in making a pact, by
common consent, for the assignment and transfer and the consequent onerous
acquisition of the exploration rights held by the SELLER TITLEHOLDER, in order
to proof the economic basis of the aluminum ore deposits, within the range of
the exploration permits granted by the Goiás Superintendency of the DNPM, as
above identified by their numbers and processes.








2







--------------------------------------------------------------------------------







1.1.1 – The BUYERS will carry out a Mineral Exploration Program, hereinafter
simply referred as PROGRAM, whose objective is to quantify the amount or volume
of aluminum ore or bauxite present in the tracts of land object of the
exploration permits.




1.2 – For the purposes of this AGREEMENT, the term “Exploration” is understood
as the use of methods and techniques seeking the identification,
characterization and quantification of the mineral resources or reserves with
economical interest, especially mapping, sample collection and their respective
analyses, collection of physical and chemical data from rocks and minerals found
in the tracts of land object of the exploration work, as well as the
accomplishment of excavations, drilling and the working out of the consequent
technical reports in each of their modalities.




1.3 – It is understood as “ore”, any natural mineral substance with economical
value, either in its raw form, just like it is found naturally, or processed,
that is, after being submitted to processes of separation from other materials
without economical value, when physicochemical methods are used.  It is called
“ore in situ” the ore that is not drawn from the place where it is found or
naturally occurs, and “processed ore” is the ore that undergoes physicochemical
processes seeking its separation from other materials.




1.4 – The words “aluminum ore” and “bauxite” are synonymous, for the purposes of
this AGREEMENT.




1.5 – For the purposes of this AGREEMENT, “ore volume” and “tonnage” are
synonymous terms, corresponding to the amount of ore, measured in tons or other
measure of specified mass, contained in the resources to be characterized by the
PROGRAM.




1.6 – The expression “mineral resource”, for the purposes of this AGREEMENT,
refers to an identifiable concentration of rocks or minerals with economical
interest, whose ore content, in amount, grade and/or quality, reasonably
indicates that its use is potentially feasible at the present or in the future.
 The word “RESOURCE”, when written in capital letters, means, for the purpose of
this AGREEMENT, “mineral resource”.  The mineral resource is subdivided into
three categories, as follows: inferred mineral resource, indicated mineral
resource, and measured mineral resource, which, in this AGREEMENT, have the
following meanings:




1.6.1 – Inferred mineral resource is that part or portion of the mineral
resource for which the information regarding volume, grade, quality and other
characteristics about the mineralization and its content, are estimated with
grounds on inferences made from limited sampling and geological, geochemical or
geophysical information, being admitted the continuity or persistence of such
characteristics in a defined three-dimensional space through a projection based
on reasonable expectations or inferences, whose dimension indicates the
potential existence of a mineral deposit; economical.








3







--------------------------------------------------------------------------------







1.6.2 – Indicated mineral resource is that part or portion of the mineral
resource for which the information regarding volume, grade, quality, morphology,
structures and other characteristics of an orebody or mineralized zone present
reasonably reliable evidences of continuity or persistence along a space taken
into consideration, based on data obtained by direct sampling in ore outcrops
and excavations, such as pits, trenches, galleries and drill holes.




1.6.3 – Measured mineral resource is that part or portion of the mineral
resource for which the information regarding volume, grade, quality, morphology,
structures and other characteristics of an orebody or mineralized zone present
evidences, with a high degree of reliability, of continuity or persistence along
a considered space, starting with confirmation of data obtained by high density
direct sampling, accomplished in ore outcrops and excavations, such as pits,
trenches, galleries and drill holes, spaced in order to confirm in an
irrefutable way the extension and permanence of the properties defining an
orebody.




1.7 – The expression “mineral reserve” is that part or portion of the mineral
resource presenting technical and economical feasibility for mining or mineral
production, whose characterization depends, besides the determination of the
relevant parameters for mining and ore processing, on the economical return or
profitability of said operations.




1.8 – It is understood as the “best international principles” the use of
methods, techniques and instruments compatible with the best available
technology for the carrying out of exploration, as well as the observance of
internationally accepted norms for such purpose, especially the Canadian Norm
NI-043-101 (National Instrument 043-101), used by the regulating agency of the
Canadian stock market, called “Canadian Securities Administrators - CSA”, that
establishes guidelines and patterns for public disclosing and reports with
information about mineral resources and reserves; the Australian Norm known as
the VALMIN Code that establishes criteria and methods for exploration and
evaluation of mineral resources and reserves.




1.10 – The expressions “exploration area” and “area under exploration” are
synonymous, and represent an area of 17,783.77 ha (seventeen thousand and seven
hundred and eighty-three hectares and seventy-seven ares), over which the SELLER
TITLEHOLDER holds the exclusive rights for exploration work, as described in the
“Second Clause” hereinbelow.




1.11 – The expression “cubic contents”, for the purposes of this AGREEMENT, is
the final purpose or the objective of the exploration, aiming to measure the
volume of ore resources or reserves existent in the exploration area.




1.12 – For the purposes of this AGREEMENT, it will be considered as “untrue
information” all information that, in a deliberate way, be transmitted by any
one of the parties to the other, with the intention of distorting or omitting
the truth about any matter pertinent to the object of this AGREEMENT, being
excluded





4







--------------------------------------------------------------------------------







the hypothesis of clerical or involuntary error, and it up to the injured Party
to prove the malicious intent of the other.




SECOND CLAUSE  -  PRELIMINARY DECLARATIONS




2.1 – The SELLER TITLEHOLDER declares to be the lawful and exclusive holder of
the Mineral Rights, related with the Exploration Permits issued for aluminum
ore, hereinafter referred as “Mineral Right”, situated in the Municipal district
of Niquelândia, State of Goiás, granted by the Departamento Nacional de Produção
Mineral (Brazilian Exploration and Mining Agency), and the referred Exploration
Permits are regular and unencumbered properties, clear from any burden that
impede their transfer to third parties, as well as the carrying out of
exploration work necessary to accomplish the PROGRAM.




2.2 – The BUYERS declare their intention of acquiring the Mineral Rights for the
accomplishment of an Exploration Program, hereinafter simply referred as
“PROGRAM”, which will be driven in agreement with criteria compatible with the
best international practices used by the mining industry, with the intention of
characterizing and measuring the volume or tonnage of the aluminum ore
resources, with marketable quality, in the areas covered by the Mineral Rights.




2.3 – The BUYERS commit themselves to develop the PROGRAM in consonance with the
best international practices (Australian Norm JORC, Canadian Norm IN-043-101 or
equivalent) applied in exploration work and in reports or presentations of their
respective results, following the known forms that are peculiar to the mining
companies and, when necessary, for legal effects before the DNPM.




2.4 – The main purpose of the PROGRAM is the classification and determination of
the cubic contents of aluminum ore found in the area under exploration.




2.4.1 – In order to implement the cubature – using the value criteria defined
herein – all mineral substances that are found and determined during the
execution of the PROGRAM that do not fit within the specifications are not taken
into consideration, being allowed to the SELLER TITLEHOLDER to indicate, on his
sole account, one professional to accompany the execution of the PROGRAM or to
verify its progress.




2.5 – The PROGRAM will be fully and exclusively financed by the BUYERS, and it
shall last for no longer than four (04) years), to be counted from the execution
date of this Instrument.

 

2.5.1 – It is expressly agreed that the initial term of the PROGRAM will be the
execution date of this Instrument, and the BUYERS will be responsible for
obtaining, on their account, the rest of the required licenses to carry out the
exploration, especially the permits and authorizations from surface owners, from
the environmental bodies or others, of any nature, necessary to the full
accomplishment of the PROGRAM.








5







--------------------------------------------------------------------------------







THIRD CLAUSE  –  OBJECT OF THE AGREEMENT




The subject matter of this AGREEMENT is the assignment and transfer of the
MINERAL RIGHTS by the SELLER TITLEHOLDER, on behalf of the BUYERS, upon the
acquittance of those payments specified in the “Seventh Clause” hereinbelow, and
the accomplishment of the PROGRAM defined in the “Second Clause” above.




FOURTH CLAUSE  –  RIGHTS AND DUTIES OF THE PARTIES




4.1 – This AGREEMENT assures to the SELLERS:




a.

Free access to the area under exploration to follow the course of the work,
being able, for such intent, to indicate a professional they trust to, on their
sole account, to keep updated with the PROGRAM progress.




b.

Free access to the information obtained by the BUYERS during the development of
the PROGRAM, being enough to require the information, from the BUYERS
representatives, at least two (02) working days in advance.




c.

To receive, within a maximum period of thirty days, in the event of
relinquishment of the option by the BUYERS, a copy of all documents and reports
regarding the work accomplished by the BUYERS in the extent of the PROGRAM,
including “a second copy” of samples collected, the drill cores, as well as
maps, graphs and spreadsheets prepared as a consequence of the exploration work
and other activities that may integrate the PROGRAM and its consequential
results also.




d.

To submit, on their sole account and at any time, the results from the PROGRAM
to an independent auditing, made by a well-known specialized and idoneous
company, as well as to follow up - through qualified people they have chosen –
all the work that may be done within the extent of the PROGRAM, respecting the
behavior and operational policies adopted by the BUYERS.




4.2 – The SELLERS commit themselves to:




a.

Act in good faith and respond with readiness while fulfilling all the duties to
them committed by force of this Instrument;




b.

Endeavor all their efforts within their reach seeking to guarantee the full
access to the BUYERS to the area under exploration and to the information they
hold, in order to assure the good course of the job.




c.

Answer civil and criminally for the truthfulness of the information rendered to
the BUYERS in order to comply with the provisions set forth herein.








6







--------------------------------------------------------------------------------







d.

Make available, without any cost, copies of all the exploration works, data and
other documents related with the MINERAL RIGHT they hold.




e.

Proceed with the assignment and transfer of the MINERAL RIGHTS to the BUYERS
upon the execution of this AGREEMENT, as soon as the first payment be made, as
provided in letter “a”, item “7.1” of the “Seventh Clause”.




4.3 – It is assured to the BUYERS:




a.

Full access to areas under exploration and copies of all technical,
environmental, fiscal, legal and other existing information, regarding the
aforementioned DNPM processes, to all their extent, that are held by the
SELLERS.




b.

To carry out, at their discretion, the suitable work in the areas covered by the
MINERAL RIGHTS, as well as to make an audit of the MINERAL RIGHTS, when the
legal and environmental situations will be verified and, in addition, aspects
related with the TITLEHOLDER concerning potential risks with fiscal, labor,
social security nature or those that may cause any contingency.




4.4 – The BUYERS commit themselves to:




a.

Make the payments regarding the ONEROUS ASSIGNMENT AND TRANSFER agreed herein,
according provisions contained in this Instrument.




b.

Assume full and total responsibility for the execution of all duties inherent to
maintenance of the MINERAL RIGHTS, including those with financial nature, such
as charges and fees, so long as this Instrument is signed, committing themselves
to accomplish all norms and dispositions recorded in the Mining Code,
Environmental Rules and correlate laws, besides those norms directly issued by
the DNPM, IBAMA and other inspecting bodies, as well as the environmental
studies for obtaining licenses, if necessary, and preparation of the reports
required by the effective law, aiming to maintain the mineral titles in good
order.




c.

Develop the exploration work inherent to the PROGRAM using the means and
techniques compatible with the best international practices, to evaluate, at
their sole discretion, the economical potential of the Resources existing in the
areas object of the MINERAL RIGHTS.




d.

Guarantee, along the first twelve (12) months an investment of one million and
five hundred thousand North American dollars (US$1,500,000).




d.1. – In the event that the Project be assigned, along the effectiveness of
this AGREEMENT, to third parties indicated by the BUYERS, the assignees, for
their turn, shall sign a commitment of maintaining the





7







--------------------------------------------------------------------------------







same contracted investments, in order to assure that such amounts are applied,
without any damage to the other obligations undertaken before the SELLERS.




e.

Clear access to the SELLERS to all data resulting from the exploration work, and
send every three (03) months a progressive technical report.




f.

Provide all the agreements with the landowners covered by the MINERAL RIGHTS,
under the terms contained in Article 27 and the following of the Mining Code, in
order there are no obstacles regarding the PROGRAM development.




g.

Deliver to the SELLERS a copy of all data, such as: maps, reports, drill cores,
“a second copy” of samples, and all the rest of information obtained or produced
while carrying out the PROGRAM, and, in the event of relinquishment or
rescission of this AGREEMENT, one copy of all data obtained to the AGREEMENT’s
relinquishment or rescission date, up to fifteen days after sending the notice
communicating the relinquishment or any other fact that caused the rescission.




h.

The BUYERS will be solely responsible for all and any action or omission,
related with this AGREEMENT, that may generate liabilities with a civil,
criminal, fiscal, labor, social security or environmental nature arising out of
the development of the PROGRAM, excluding all responsibility, although
subsidiary, of the SELLERS, bearing all the costs, indemnifications and
compensations as a consequence of their responsibility, in obtaining the
necessary licenses, as well as other inherent obligations.




FIFTH CLAUSE  –  THE PROGRAM




5.1 – The PROGRAM will comprise investments of ten million North American
dollars (US$10,000,000), in up to four (04) years, made by the BUYERS.




5.1.1 – The PROGRAM may be interrupted, at the sole discretion of the BUYERS, in
the event of relinquishment or sale of the Project to third parties, as provided
in the “Tenth Clause”.




5.2 – In case of a unilateral relinquishment of the AGREEMENT or interruption of
the PROGRAM, the BUYERS commit themselves to return the MINERAL RIGHTS to the
SELLERS, presenting the same conditions as when they were received.




5.3 – In the event of loss, voidance or forfeiture of the MINERAL RIGHTS listed
in letter “A” of the “Whereas Clause”, in the Preamble hereinabove, due to
inobservance or default by the BUYERS as for the obligations that are required
for maintaining the MINERAL RIGHTS before the DNPM and all other appropriate
bodies, the SELLERS will deserve a compensation of twenty million North American
dollars (US$20,000,000), and such amount shall be paid by the





8







--------------------------------------------------------------------------------







BUYERS within a period of up to 30 working days after the fact characterizing,
definitely, the loss, voidance or forfeiture of the MINERAL RIGHTS.




5.4 – The PROGRAM shall be developed as follows:




First year:




Detailed geological mapping and mapping the regolith covering all the areas;
surficial sampling of outcropping mineralizations, pits; relationship with local
landowners or squatters (surface occupants) in order to obtain permission for
the work development; trench opening; trench sampling; geochemical analyses of
all surficial samples; use of possible geophysical methods (MAG, GPR); beginning
of the process and studies for the environmental licensing, cutting the grid for
sampling and drilling; planning and beginning the pits, auger and drilling
program (forecasting the opening of a total of 3,000 linear meters of drilling,
auger and pits).

Foreseen investment:  One million and five hundred thousand North American
dollars (US$1,500,000).




Second year:




Extensive drilling, being scheduled from 100 to 200 auger holes; drilling, with
wide diameter bore specialized for targets in the highest levels, with drills
using wide diameter rod and crown; analyses of auger and drilling samples;
proceeding the environmental studies.

Foreseen investment: Two million North American dollars (US$2,000,000).




Third year:




Detailed drilling, closing the grid spacing; geological, mineralogical,
metallurgical and bench studies, resource modeling; bulk sampling; resource
calculations; beginning of the EIA (Environment Impact Assessment) project;
submission of reports for obtaining the LI (Installation License); beginning of
the studies for commercial production/exploitation; first steps with landowners
(surface occupants) to negotiate final exploration; beginning of the studies for
marketing the product or deposit; final stage of the prefeasibility studies and
first stage of the feasibility study and determination of the cubic contents of
the deposit in accordance with international standards (Canadian 043-101).

Foreseen investment: Three million North American dollars (US$3,000,000).




Fourth year:




Conclusion of the feasibility study, engineering studies; mining tests;
conclusion of the EIA; submission of reports and Mining Plan, attainment of the
Exploitation Permit and due environmental licenses; final phase of negotiations
with landowners (surface occupants); marketing of the deposit/product;
determination of the resource and mineral deposit cubic contents.

Foreseen investment: Three million and five hundred thousand North American
dollars (US$3,500,000).





9







--------------------------------------------------------------------------------










5.5 – The PROGRAM expressed above is only a model and indication of the
exploration work agreed between the Parties, BUYERS and SELLERS, and some of the
exploration stages, specifically the prefeasibility and feasibility reports – in
accordance with Norm NI-043-101 (National Instrument 043-101) – shall
mandatorily be accomplished, not implicating in compulsory nature of their
expenses.




5.6 – At the end of each period of twelve (12) months, counted from the
signature date of this Instrument, the BUYERS will present to the SELLERS,
documents, maps and analytical results, as a means to prove performance of the
planned PROGRAM, mutually agreed by BUYERS and SELLERS, for the referred period.




5.6.1 – In case the SELLERS verify that the PROGRAM has not been accomplished,
the SELLERS may choose for the rescission of this AGREEMENT, and the BUYERS will
not be entitled to receive restitution of any amounts already paid to the
SELLERS, and the BUYERS shall return the MINERAL RIGHTS to the SELLERS,
presenting the same conditions as when they were received, without prejudice to
all other liabilities and guarantees foreseen herein, contained in those
provisions establishing data and information delivery.




SIXTH CLAUSE  –  VALIDITY




The duration of this Instrument is of four years, to be counted from its
signature date, terminating with the total and final payment, as provided in
this AGREEMENT.




6.1 – The validity term, above, may be extended, mutually agreed between the
Parties, or due to proved events excused as Force Majeure.




SEVENTH CLAUSE  –  PRICE AND PAYMENT CONDITIONS OF THE ONEROUS ASSIGNMENT AND
TRANSFER




7.1 – The Parties have as righteous and agreed that the BUYERS will pay to the
SELLERS, for the ONEROUS ASSIGNMENT AND TRANSFER of the MINERAL RIGHTS the
amount equivalent to ten million, two hundred and fifty thousand North American
dollars (US$10,250,000), in Brazilian currency, according to the official
quotation (being used for the currency conversion the sale rate of the North
American dollar informed by the SISBACEN System, of the Central Bank of Brazil,
PTAX 800, Option 5, for transactions held during the working day immediately
before the maturity date), in five consecutive installments according to the
amounts and due dates established as follows:




a.

Two hundred and fifty thousand North American dollars (US$250,000):

on the signature date of this Instrument.



b.

One million North American dollars (US$1,000,000):





10







--------------------------------------------------------------------------------







twelve (12) months after the payment mentioned in “Item 7.1.a", above.



c.

Two million North American dollars (US$2,000,000):

twenty-four (24) months after the payment mentioned in “Item 7.1.a", above.



d.

Three million North American dollars (US$3,000,000):

Thirty-six (36) months after the payment mentioned in “Item 7.1.a", above.



e.

Four million North American dollars (US$4,000,000):

Forty-eight (48) months after the payment mentioned in “Item 7.1.a", above.




7.2 – The above mentioned payments shall be made by means of bank deposits to
the current accounts indicated by the SELLERS, in “Attachment A", an integrating
part of this AGREEMENT, containing the sums specified for each one of the bank
accounts, being the SELLERS liable for paying all due taxes.  When the law
demands, before making the payments, the BUYERS will discount the due tax,
making the deposit of the remaining part and sending, to each one of the
receivers, certified copies of the discounted and effectively collected taxes,
under penalty of, if not done, incurring in undue appropriation.




7.3 – Failure to comply the established due dates for the above listed payments
will cause the automatic rescission of this AGREEMENT, and the BUYERS will not
be entitled to reimbursement of any sums paid to the SELLERS, without prejudice
to all other liabilities and guarantees foreseen herein, contained in those
provisions establishing data and information delivery.




7.3.1 – It is excluded from the reasons of automatic rescission of this
AGREEMENT the duly proved Force Majeure causes or those arising from
governmental decisions, that may delay or make impossible to meet the
established payment timetable.




7.4 – Payments foreseen in “Item 7.1", hereinabove, totaling ten million and two
hundred and fifty thousand North American dollars (US$10,250,000), at the sole
discretion of the BUYERS, may be accelerated, without prejudice to all other
liabilities foreseen herein.




7.5 – In the event the PROGRAM leads to the discovery or characterization of the
effective presence of aluminum ore or bauxite, at the end of the forty-eight
(48) months, since the prefeasibility studies confirm such a fact, the BUYERS
will pay to the SELLERS, in accordance with what is provided in clauses 7.5.2,
7.5.3 and 7.5.4, as a form of payment for the ONEROUS ASSIGNMENT AND TRANSFER
agreed herein, fifty cents of North American dollar (US$0.50) per metric ton of
aluminum ore, with commercial quality contained in the ore in situ.




7.5.1 – The amount to be paid will be the result of the volume of the metric ton
of ore multiplied by fifty cents of North American dollar (US$0.50), whose total
amount will be paid as the correspondent sum in Brazilian currency, and the
criterion used to define the ore volume is the sum, in metric tons, of the total





11







--------------------------------------------------------------------------------







characterized as proven mineral reserves and probable mineral reserves, duly
certified by qualified professional, in accordance with the norm or criterion
adopted by the SELLERS, since they are accomplished according to the best
international practices.




7.5.2 – Payment of the aforementioned fifty cents of North American dollar
(US$0.50) per metric ton of aluminum ore will be made in one lump sum in the
event the amount to be paid does not exceed seventy-five million of North
American dollars (US$75,000,000).




7.5.3 – In the event the amount to be paid exceeds seventy-five million of North
American dollars (US$75,000,000), but if it is smaller than two hundred and
fifty million of North American dollars (US$250,000,000), payments shall be made
in sixty (60) equal installments, to be paid monthly, as from the twelfth (12th)
month following the payment date of the initial seventy-five million of North
American dollars (US$75,000,000).




7.5.4 – In the event the amount to be paid be greater than two hundred and fifty
million of North American dollars (US$250,000,000), the amount exceeding the
already paid two hundred and fifty million of North American dollars
(US$250,000,000), shall be paid in five (5) annual equal installments, and the
first installment shall be paid after twelve (12) months to be counted from
payment of the last installment of the initially paid two hundred and fifty
million of North American dollars (US$250,000,000).




EIGHTH CLAUSE  -  RESCISSION AND RELINQUISHMENT




8.1 – The non execution of any of the obligations foreseen herein will be the
cause of the AGREEMENT immediate rescission, without prejudice to the obligation
stipulated in the "Fifth Clause", “Item 5.2".




8.2 – The BUYERS shall communicate, at any time, while this AGREEMENT and the
obligations agreed herein are effective, if the exploration advancements
indicate the inexistence or inadequacy of bauxite resources to a profitable
industrial scale.  In such a case, the BUYERS, will announce their decision to
the SELLERS, at least thirty (30) days in advance, informing the technical
reasons for the waiver decision.




8.3 – The relinquishment, object of the previous item, does not exempt the
BUYERS of bearing the obligations established in the "Fifth Clause", related
with the delivery, to the SELLERS, of a copy of all data and information
collected within the range of the PROGRAM and, especially, the return of the
MINERAL RIGHTS, as well as, the fulfillment of all obligations for maintaining
the mineral titles, up to the date when, the SELLERS, will formally receive the
notice, from the BUYERS, with the technical and other motives grounding the
relinquishment.




8.4 – The relinquishment exempts the BUYERS of the payments of the coming due
installments regarding the acquittance of the ONEROUS ASSIGNMENT




12







--------------------------------------------------------------------------------







AND TRANSFER, being prohibited the right of demanding indemnifications or
compensations of any nature by reason of the rescission, including the
restitution of any amounts paid up to that date to the SELLERS, or amounts spent
in the carrying out of the PROGRAM or with the MINERAL RIGHTS maintenance.




8.5 – The Parties agree that, in the event of noncompliance of any provision or
clause of this AGREEMENT, the penalties established herein shall be collected
upon simple written notice, which will be enough for constituting the other
Party in arrears, as provided in Article 397 of the Brazilian Civil Code.




NINTH CLAUSE  -  SECRECY




9.1 – For the purpose of this Instrument, it is considered as “CONFIDENTIAL
INFORMATION” all and any information related with the Parties, including, but
not limited to, all and any technical data, scientific research, products,
services, suppliers, market, development of technologies, inventions, processes,
projects, employees, marketing research, finances, reports, files, bulletins,
assessments, calculations, opinions, charts, documents and other written and
oral information owned by the Parties that, by any chance, are supplied amongst
themselves, or to any one of their employees, representatives or agents,
presently or in the future, except those of public domain.




9.2 – This obligation will be effective for a period of two (2) years after this
AGREEMENT expiration.




TENTH CLAUSE  -  TOTAL OR PARTIAL ASSIGNMENT TO THIRD PARTIES OF THE RIGHTS AND
DUTIES ESTABLISHED IN THIS AGREEMENT




10.1 – The Parties may assign total or partially their respective rights and
duties, formally agreed in this Instrument, being enough the simple prior
communication to the other Party, since respected the conditions established in
this AGREEMENT.




10.2 – If the assignment or transfer be communicated before the final payment of
the five installments foreseen in “Item 7.1” of the “Seventh Clause”, the BUYERS
will only be able to assign or transfer, total or partially, their rights and
duties contained herein, upon the acquittance of the total and integral sum of
the aforementioned five installments, as well as to obey all other following
provisions.




10.3 – If the BUYERS, choose, at any time, during the effectiveness of this
AGREEMENT, for negotiating the MINERAL RIGHTS acquired from the SELLERS, with
another third party, from such a date, such third party will be committed to
comply with all provisions contained herein.








13







--------------------------------------------------------------------------------







ELEVENTH CLAUSE  -  PENALTIES




11.1 – The noncompliance of the provisions contained in any one of the Clauses
of this AGREEMENT shall imply in its immediate rescission, upon the simple
communication, properly proven, between the Parties, incurring the noncomplying
Party, in those penalties foreseen in this AGREEMENT, as well as the in default
Party shall answer for losses and damages, as provided by the law.




11.2 – In the event of the MINERAL RIGHTS come to be canceled or declared void
or invalid, while this AGREEMENT is in force, due to inobservance, negligence or
default of the BUYERS, as for any necessary liabilities for its maintenance,
after the ASSIGNMENT AND TRANSFER, by the SELLER TITLEHOLDER, to the BUYERS; the
BUYERS, will pay to the SELLERS, a rescissory fine, with an indemnificatory
character, amounting to twenty million reais (R$ 20,000,000.00), to be paid by
the BUYERS, up to thirty (30) working days following the defaulting fact,
characterizing as definitive, the loss, voidance or forfeiture of the MINERAL
RIGHTS, as a whole.




TWELFTH CLAUSE  -  ACT OF GOD AND FORCE MAJEURE

12.1 – If the BUYERS or their contracted parties, be impede of having total or
partial access to the tracts of land covered by the MINERAL RIGHTS, as well as
to the development of the PROGRAM, as a consequence of an Act of God or Force
Majeure, as provided in Article 393 of the NCC (New Brazilian Civil Code),
compliance of the liabilities and payments to be made by the BUYERS will be
suspended.

12.1.2 – If the impeding fact, object of “Item 12.1" hereinabove, affects
partially one Exploration Permit, or more than one, however it does not affect
the totality of the considered region, payments and liabilities shall be
proportionally deducted as for the area with impeded access to carry out the
exploration, as scheduled in the PROGRAM, hereinbefore.

12.2 – When the Force Majeure comes to an end, the affected Party, will promptly
communicate the fact to the other Part and will resume the accomplishment of
affected liability, as quickly as possible, and never in a longer period than
than the Force Majeure lasted.




THIRTEENTH CLAUSE  -  COMMUNICATION BETWEEN THE PARTIES




It is agreed that any communication from one Party to the other, due to this
AGREEMENT, shall only be valid if done in writing, and sent by Letter and with
the Acknowledgement of Receipt, or personally delivered to the addressee at
their addresses as follows:




XXXX

Av. XXXXX, no XXX, XXX, CEP XXXXX-XXX.








14







--------------------------------------------------------------------------------







André Maciel

Rua T.46, Qd. R 22, Lote 3, Casa 2, nº 310, Setor Oeste, Goiânia - GO – CEP
74125-200, Brazil.




FOURTEENTH CLAUSE  -  FINAL PROVISIONS




14.1 – This AGREEMENT binds, with an irrevocable and irrectractable character,
the heirs and successors of the SELLERS and BUYERS, independent of any
formality, to faithfully abide all terms and conditions contained herein.

14.2 – Whenever necessary, the Parties, jointly, will take the providences,
supply the information and additional documents, as well as will formalize the
instruments convenient to the implementation and execution of the purposes and
conditions included in and necessary for the fulfillment of the all provisions
contained herein.




FIFTEENTH CLAUSE  -  NOVATION




The non exercise, by the Parties, of any of the rights and prerrogatives
foreseen in this AGREEMENT, or even of the applicable law, shall be considered
                                                                                    as
an action of mere liberality, not constituting alteration or novation of the
liabilities established herein, whose execution may be required at any time,
independently of previous notice to the other Party.




SIXTEENTH CLAUSE  -  CHOICE OF VENUE




The Parties elect the Court of Goiânia, State of Goiás, with the exclusion of
any other, whosoever privileged it may be or become, to settle any dispute
arising from this Instrument.




IN WITNESS WHEREOF, the Parties hereto sign this Instrument, that is governed by
the laws of the Federative Republic of Brazil, especially the Civil Code, the
Mining Code and the correlate laws, recognizing the power of a document valid to
commence an execution process to what is contained herein, signed in four (04)
counterparts of same content, in the presence of the two undersigned witnesses.




Brasília, February.2011







BUYERS







XXXXX            XXXXX







SELLER TITLEHOLDER








15







--------------------------------------------------------------------------------







/s/Andre Maciel

André Maciel







INTERVENING SELLERS




      /s/Rodrigo Venancio

Rodrigo Venancio




        /s/Rogerio Lucena

Rogério Lucena







WITNESSES







______________________________

Name:

CPF No.:







_______________________________

Name:

CPF No.:





16





